     Case 6:19-cv-00062-JRH-BWC Document 11 Filed 01/04/21 Page 1 of 1


                                                                                U.S.DiSTRii COURT
                                                                                   AUGUSTA D!V
                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA                       2021 Ml -Li    A    41
                              STATESBORO DIVISION
                                                                             :iERr.
                                                                                  SO. DiST. o™..
 LARRY SMITH,

                Plaintiff.                                CIVIL ACTION NO.; 6:19-cv-62

        V.


 DR. SHARON LEWIS, et al.. in their
 individual and official capacities,

                Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate .ludge's Report and Recommendation, doc. 8. No party to this action filed

Objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES Plaintiffs claims against Defendants Turner,

Coleman, and Yarborough, all claims for monetary damages against Defendants in their official

capacities, and Plaintiffs injunctive relief claims against Defendant Cooper. The Court also

DENIES Plaintiffs request for preliminary injunctive relief Plaintiffs deliberate indifference to

medical treatment claims against Defendants Cooper and Lewis remain pending. Doc. 9.

       SO ORDERED,this               day of January, 2021.




                                           ,ND.    HALL,Cl'irEF JUDGE
                                      UNITEiySTATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA
